       Case 2:17-cv-00682-WHA-JTA Document 40 Filed 01/12/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


BRADLEY JOSEPH STEIGER, #229229,                 )
                                                 )
               Petitioner,                       )
                                                 )
v.                                               )   CIVIL ACTION NO. 2:17-CV-682-WHA
                                                 )    (wo)
DERRICK CARTER, et al.,                          )
                                                 )
               Respondents.                      )

                                               ORDER

       This cause is now before the court on a pro se Notice of Appeal, filed on December 30,

2020 (Doc. 37), which the court construes as containing a motion for certificate of appealability

and a motion to proceed on appeal in forma pauperis.

       To obtain a certificate of appealability the prisoner must make a "substantial showing of

the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).1 Section 1915(a) of Title 28

provides that “[a]n appeal may not be taken in forma pauperis if the trial court certifies in writing

that it is not taken in good faith.” In making this determination as to good faith, the court must

use an objective standard, such as whether the appeal is “frivolous,” Coppedge v. United States,




1
  “Where a district court has rejected the constitutional claims on the merits, the showing
required to satisfy § 2253(c) is straightforward: The petitioner must demonstrate that reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or
wrong...When the district court denies a habeas petition on procedural grounds without reaching
the prisoner’s underlying constitutional claim, a COA should issue when the prisoner shows, at
least, that jurists of reason would find it debatable whether the petition states a valid claim of the
denial of a constitutional right and that jurists of reason would find it debatable whether the
district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)
(quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).
         Case 2:17-cv-00682-WHA-JTA Document 40 Filed 01/12/21 Page 2 of 2




369 U.S. 438, 445 (1962), or “has no substantive merit,” United States v. Bottoson, 644 F.2d

1174, 1176 (5th Cir. Unit B May 1981) (per curiam).

         For the reasons given in the Recommendation of the United States Magistrate Judge and

this court’s Order adopting that Recommendation (Doc. 35), the court finds that the Petitioner’s

appeal is without a legal or factual basis and, accordingly, is frivolous and not taken in good

faith.

         Accordingly, it is ORDERED that Petitioner's motions for a certificate of appealability

and to proceed on appeal in forma pauperis (Doc. 37) are DENIED.



         DONE this 12th day of January, 2021.

                                       /s/ W. Harold Albritton_____________________
                                       W. HAROLD ALBRITTON
                                       SENIOR UNTIED STATE DISTRICT JUDGE




                                                 2
